     Case 8:20-cv-00473-JLS-JDE Document 5 Filed 03/09/20 Page 1 of 3 Page ID #:20



1
     Todd M. Friedman (SBN 216752)
2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
3
     Woodland Hills, CA 91367
4    Phone: 323-306-4234
5
     Fax: 866-633-0228
     tfriedman@toddflaw.com
6

7    Attorneys for Plaintiff
8
                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
     ARGELIA ARROYO DE MONROY, ) Case No.: 8:20-cv-00473
11   individually and on behalf of all others )
12   similarly situated,                      ) NOTICE OF VOLUNTARY
                                              ) DISMISSAL OF ENTIRE ACTION
13
     Plaintiff,                               ) WITHOUT PREJUDICE
14                                            )
            vs.                               )
15
                                              )
16                                            )
17
     AMERICAN HONDA FINANCE                   )
     CORPORATION, and DOES 1 through )
18   10, inclusive,                           )
19                                            )
     Defendants.                              )
20
                                              )
21

22
           NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
23

24   Civil Procedure 41(a)(1), hereby voluntarily dismisses this matter without
25
     prejudice as to the individual and class claims. Defendant has neither answered
26

27
     Plaintiff’s Complaint, nor filed a motion for summary judgment. Although this

28   case was filed as a class action, no class has been certified, and court approval of



                                        Notice of Dismissal - 1
     Case 8:20-cv-00473-JLS-JDE Document 5 Filed 03/09/20 Page 2 of 3 Page ID #:21



1
     this voluntary dismissal is therefore not required under Rule 23(a) of the Federal
2
     Rules of Civil Procedure. Accordingly, this matter may be dismissed without
3

4    prejudice and without an Order of the Court.
5

6          Respectfully submitted this 9th day of March, 2020.
7

8
                               By:   s/Todd M. Friedman
9                                    Todd M. Friedman, Esq.
10
                                     Law Offices of Todd M. Friedman, P.C.
                                     Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
     Case 8:20-cv-00473-JLS-JDE Document 5 Filed 03/09/20 Page 3 of 3 Page ID #:22



1
     Filed electronically on this 9th day of March, 2020, with:
2
     United States District Court CM/ECF system
3

4    Notification sent on this 9th day of March, 2020, via the ECF system to all
5
     interested parties

6

7    This 9th day of March, 2020.
8
     By: s/Todd M. Friedman
9        Todd M. Friedman
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 3
